 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   TERRELL YOUNG,                    )
                                       )
11             Petitioner,             )
                                       )           3:17-cv-00118-HDM-CBC
12        v.                           )
                                       )
13   ISIDRO BACA, et al.               )           ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Petitioner’s second motion for extension of time (ECF No. 59) is
17   GRANTED. Petitioner will have until August 16, 2019, to file a
18   response to the respondents’ motion to dismiss.
19        IT IS SO ORDERED.
20
          DATED: This 14th day of June, 2019.
21
22
                                   _________________________________
23                                 HOWARD D. MCKIBBEN
                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28
